On Rehearing.
(December 21, 1903.)
The argument of the learned counsel for complainant upon his motion for a rehearing of this cause has been carefully considered. But the opinion heretofore filed has not been changed. The complainant in the state courts of North Carolina had full hearing upon a state of facts almost, if not altogether, similar to those before this court. He has used all the modes of relief the law of that state furnishes to litigants. He has entered an appeal from the last decision. Instead of prosecuting his appeal as instituted, he has come into this court. Practically the court is called upon to review and to set aside the proceedings of the North Carolina courts, and to enjoin a judgment of those courts in a cause in which the jurisdiction of the two courts are concerned. Comity, at least, we may almost say, properly forbids it.
The motion is refused.